Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/23/2022 has been entered.
DETAILED ACTION
The following Non-Final office action is in response to application 16/867,040 filed on 9/23/2022. 
Status of Claims
Claims 1-20 are currently pending and have been rejected as follows. 
Response to Amendments
Rejections under 35 USC 101 are withdrawn. Rejections under 35 USC 102 are withdrawn. New rejections under 35 USC 103 are issued below. 
Response to Arguments
Applicant’s 35 USC 101 arguments and amendments have been fully considered and they are persuasive to overcome the rejection. See applicant’s arguments on p. 12-18 of Remarks filed 9/23/2022.
Response to Arguments
Applicant’s prior art arguments and amendments have been fully considered but they are moot in light of the newly cited Lee, Mestres, and Holttinen references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 9-14, and 17-20 are rejected under 35 USC 103 as being unpatentable over the teachings of
Lee et al, WO 2017136931 A1, hereinafter Lee, in view of
Mestres et al, US Publication No. 20200327156 A1, hereinafter Mestres, in further view of
Bhatia et al, US Publication No. 20130014153 A1, hereinafter Bhatia. As per,

Claim 1
Lee teaches
A system for digital video analysis based automated market research, the system comprising: (Lee [0007]-[0008])
a market research automation server, the server including a processor configured to: (Lee [0029] “A market research server 24”)
[…];
[…];
receive survey content data from the researcher device, and store the survey content data in a memory, the survey content data including at least one digital image or video for presenting to a survey respondent for testing; (Lee [0029] “The server 24 can store content in the form of images, videos, audio, and text to be presented to participants.”)
generate a survey program from the survey content data, the survey program for provisioning an electronic survey including the at least one digital image or video; (Lee [0034] “Fig. 3 illustrates an exemplary computing device 28 operated by a participant of a market research study … The display 36 presents images, videos, and text associated with a market research study received from the server 24.”)
receive survey response data from a respondent device and store the survey response data in the memory; (Lee [0034] “Fig. 3 illustrates an exemplary computing device 28 operated by a participant of a market research study. The computing device 28 has a display 36, a keyboard 40, and a camera 44. The computing device 28 may be in communication with the Internet 32 via any suitable wired or wireless communication type, such as Ethernet, Universal Serial Bus ("USB"), IEEE 802.11 ("Wi-Fi"), Bluetooth, etc. The display 36 presents images, videos, and text associated with a market research study received from the server 24. The camera 44 is configured to capture image sequences of the face (or potentially other body parts) of the participant;” [0038] “images captured by the camera 44 of the participant's computing device 28, processed by the image filter 106, and stored on the storage device 102”)
generate a survey report from the survey response data, the survey report comprising; (Lee fig. 15; [0032] “An automated result report generation module generates a report”)
[…];
[…];
and transmit the survey report to the respondent device; (Lee fig. 15; [0032] “An automated result report generation module generates a report;” [0031] “The network interface 76 permits communication with other systems, such as participants' computing devices 28 and the computing devices of one or more market research study managers”)
a researcher computing device communicatively connected to the research automation server via a network, (Lee figs. 1-2; [0033] “ A market research study manager seeking to manage a market research study can upload and manage content on the server 24 via the API”)
[…];
[…];
[…];
[…];
[…];
receive a processed output from the research automation server or a video processing service; and (Lee [0032] “An automated result report generation module generates a report that is made available to the market research study manager”)
display the processed output in a second graphical user interface on the display device of the researcher computing device; and (Lee fig. 15; [0032] “An automated result report generation module generates a report that is made available to the market research study manager;” [0031] “The network interface 76 permits communication with other systems, such as participants' computing devices 28 and the computing devices of one or more market research study managers”)
and a survey respondent computing device communicatively connected to the research automation server via the network, the survey respondent computing device configured to: display the electronic survey including the at least one digital image or video in a third graphical user interface on a display device of the survey respondent computing device; (Lee [0035] “an advertisement video is being presented in an upper portion 48 of the display 36.”)
capture video response data of the survey respondent using a camera device of the survey respondent computing device when the at least one digital image or video is displayed in the third graphical user interface; (Lee [0035] “Optionally, text prompting the participant to provide feedback via the keyboard 40 and/or mouse (not shown) is presented in a lower portion 52 of the display 36. Input received from the participant via the keyboard 40 or mouse, as well as image sequences of the participant's face captured by the camera 44, are then sent back to the server 24 for analysis”)
transmit the video response data to the research automation server or the video processing service in communication with the research automation server, for processing the video response data to generate the processed output; (Lee [0035] “Input received from the participant via the keyboard 40 or mouse, as well as image sequences of the participant's face captured by the camera 44, are then sent back to the server 24 for analysis”)
[…].
Lee does not explicitly teach, Mestres however in the analogous art of market research teaches
transmit a plurality of prospective data collection methods to a researcher computing device; (Mestres [0101] “the study requirements are set (at 1160). Study requirements may differ based upon the study type that was previously selected. For example, the study questions are set for a survey style study, or advanced research study. In basic usability studies and research studies the task may likewise be defined for the participants. For tree tests the information being sought is defined and the menu uploaded. For click test the static image is selected for usage. As noted before, the study questions can also include overall sentiment “star” type questions as well.”)
receive data collection method data from the researcher device; (Mestres [0082] “disclosed systems and methods include the ability to record particular activities by the user. A recording enabler 541 allows for the collection of click-flow information, audio collection and even video recording”)
the researcher computing device configured to: receive the plurality of prospective data collection methods from the market research automation server, the plurality of prospective data collection methods including a video response method; (Mestres fig. 14; [0105] “Depending upon the tasks involved, the clickstream and optionally audio and/or video information may be recorded;” [0114] “On the leftmost side of the screen is a navigational bar that utilizes easily understood iconography to allow the user to open a main menu, check and modify settings, and the like. Adjacent to these basic navigational options is a listing of all tasks associated with the given project. These tasks almost always include a welcome message, a legal consent, a series of questions and/or other task activities, and a final message/page. The user is able to reorder or randomize the order of particular tasks utilizing this menu, or may initiate an additional task. The user may also select any task already created in order to update the task, or review the task criteria.”)
display a first graphical user interface on a display device of the researcher computing device, the first graphical user interface comprising the plurality of prospective data collection methods displayed in a list format; (Mestres fig. 14; [0114] “On the leftmost side of the screen is a navigational bar that utilizes easily understood iconography to allow the user to open a main menu, check and modify settings, and the like. Adjacent to these basic navigational options is a listing of all tasks associated with the given project. These tasks almost always include a welcome message, a legal consent, a series of questions and/or other task activities, and a final message/page. The user is able to reorder or randomize the order of particular tasks utilizing this menu, or may initiate an additional task. The user may also select any task already created in order to update the task, or review the task criteria.”)
receive a data collection method selection input from an input device of the researcher computing device, the data collection method selection input selecting the video response method from the plurality of prospective data collection methods; (Mestres [0082] “A recording enabler 541 allows for the collection of click-flow information, audio collection and even video recording”)
transmit the data collection method data to the research automation server, the data collection method data indicating the selection of the video response method; (Mestres fig. 2; [0054] “Research module running on research server 210 can also be accessed by a client (e.g., a sponsor of the usability test) 171 who, like user experience researchers 181, can design her own questionnaires since the client has a personal interest to the target web site under study. Client 171 can work together with user experience researchers 181 to create tasks for usability testing. In an embodiment, client 171 can modify tasks or lists of questions stored in the study content database 220. In another embodiment, client 171 can add or delete tasks or questionnaires in the study content database 220. In yet another embodiment, client 171 may be user experience researcher 181.”)
receive the survey report from the research automation server and display the survey report on the display device of the survey respondent computing device. (Mestres [0044] noting the participant devices; [0124] “The user, when reviewing, is provided the video feed in the corner so that the user's body language, emotion, and facial features can be viewed concurrently with the activity they are performing on the website”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Lee’s automated market research server to include facilitating the display and selection of data collection methods in view of Mestres in an effort to improve the quantity and quality of collected data (see Mestres ¶ [0059] & MPEP 2143G).
Lee / Mestres do not explicitly teach, Bhatia however in the analogous art of market research teaches
score data, wherein the score data comprises a score generated using a weighting matrix; (Bhatia [0131] “the AD-SURVEY may perform text analytics of the question and questions results, and if the textual question/question results contain key terms such as "car purchase" and "Audi," such response may be accorded with a high weight value. In one implementation, the weighting value determination at 385 may be based on a pre-stored weight evaluation table, e.g., 0.5 for submitting a response of "Audi," 0.8 for clicking on a merchant site, 50.0 for transacting a sale on an "Audi" automobile," etc., and calculate an impact score of the advertisement”)
and a visualization tool; (Bhatia fig. 9d; [0271] “as shown in FIG. 9D, a AD-SURVEY user/client (e.g., an advertising merchant, a TV media producer, etc.) who may desire to know audience feedbacks to an ad, TV program, and/or the like, may access a media analytics reports 940 module”)
transmit the survey content data to the research automation server; (Bhatia fig. 11 noting the clients 1133b, communications network 1113 and AD-SURVEY controller 1101)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Lee’s automated market research server and Mestres’ research configuration steps to include scoring and weighing the survey data in view of Bhatia in an effort to increase ad visits (see Bhatia ¶ [0225] & MPEP 2143G).
Claim 2
Lee / Mestres do not explicitly teach, Bhatia however in the analogous art of market research teaches
wherein the data collection method includes a concept tester method including determining how an audience may react to a researcher concept prior to launching a campaign.  (Bhatia fig. 1E noting The Big Bang Theory post asking viewers if they are ready for the episode launching that evening and the collected response data in the form of likes, comments and chares received before the episode launches that evening)
The rationales to modify/combine the teachings of Lee / Mestres with/and the teachings of Bhatia are presented in the examining of claim 1 and incorporated herein.
Claim 3
Lee / Mestres do not explicitly teach, Bhatia however in the analogous art of market research teaches
wherein the data collection method includes a finished ad tester method including validating whether a final ad is delivering an appropriate message and impact for a brand according to the score data.  (Bhatia [0045] “For example, if the user's selected TV channel 130 includes an advertisement 145 of Audi automobiles, ADSURVEY may generate a question 123 to inquire the user's desired automobile brand. Such inquiry results may be collected by AD-SURVEY and fed to the advertising brand merchant 150 (e.g., Audi, etc.) to determine performance of the advertisement 145. For example, if the user selects "Audi" when inquired about his desired automobile brand after watching the Audi advertisement channel, it may show effectiveness of the advertisement 155 over the TV channel;” [0131] “if the textual question/question results contain key terms such as "car purchase" and "Audi," such response may be accorded with a high weight value”)
The rationales to modify/combine the teachings of Lee / Mestres with/and the teachings of Bhatia are presented in the examining of claim 1 and incorporated herein.
Claim 5
Lee / Mestres do not explicitly teach, Bhatia however in the analogous art of market research teaches
wherein the data collection method includes a digital experience validation method including determining how an audience will react to a certain digital experience.  (Bhatia fig. 7E; [0122] “Upon receiving the pop-up survey question 313, the user may elect to submit a response 315, which may indicate ad effects … the survey questions may be generated based on advertisement the user has exposed to … social media contents, and/or the like.”)
The rationales to modify/combine the teachings of Lee / Mestres with/and the teachings of Bhatia are presented in the examining of claim 1 and incorporated herein.
Claim 6
Lee / Bhatia do not explicitly teach
wherein the data collection method includes a user experience testing method including determining the ease with which an audience can successfully complete pre-assigned tasks.  
Mestres however in the analogous art of market research teaches
wherein the data collection method includes a user experience testing method including determining the ease with which an audience can successfully complete pre-assigned tasks.  (Mestres [0067] “At step 348, virtual moderator module 230 determines whether or not participants have completed all tasks successfully. If all tasks are completed successfully (e.g., participants were able to find a web page that contains the color printer under the given price), virtual moderator module 230 will prompt a success questionnaire to participants at step 352. If not, then virtual moderator module 230 will prompt an abandon or error questionnaire to participants who did not complete all tasks successfully to find out the causes that lead to the incompletion.”)
The rationales to modify/combine the teachings of Lee / Bhatia with/and the teachings of Mestres are presented in the examining of claim 1 and incorporated herein.
Claim 7
Lee / Mestres do not explicitly teach, Bhatia however in the analogous art of market research teaches
wherein the data collection method includes an ad tracker method including optimizing a brand's creative and media investments with in- market customer feedback and normative targets across key success benchmarks.  (Bhatia [0242] “the AD-SURVEY may provide clients with insights on campaign effectiveness and recommendations on optimal media allocation using survey questionnaires (e.g., as further discussed in FIGS. 3A-3D) based on statistical modeling and regression analysis. In further implementations, the impact of each media may be separately analyzed to make recommendation on optimal spend and predict sales based upon survey responses.”)
The rationales to modify/combine the teachings of Lee / Mestres with/and the teachings of Bhatia are presented in the examining of claim 1 and incorporated herein.
Claim 9
Lee / Mestres do not explicitly teach, Bhatia however in the analogous art of market research teaches
wherein the survey content data includes concept data, wherein the concept data includes multimedia data and a text description, wherein the text description provides description for the multimedia, and wherein the multimedia data includes image data or video data.  (Bhatia [0235] “the captured graphical advertisement contents may be tagged with metadata in compliance with formats associated with an advertisement, e.g., exif data tags (which may include unique advertising identifiers in the software tags, in the inter-operability tags, in the extension name/ID, extension description tags, and/or the like)”)
The rationales to modify/combine the teachings of Lee / Mestres with/and the teachings of Bhatia are presented in the examining of claim 1 and incorporated herein.
Claim 10
Lee / Mestres do not explicitly teach, Bhatia however in the analogous art of market research teaches
wherein the survey content data includes value proposition data, and wherein the value proposition data includes data for a value proposition name and text stimuli.  (Bhatia [0241] “the AD-SURVEY may provide advertisers solutions to design advertising campaigns as to which type of media to place an ad, developing media plans with the optimal mix across media, determine the impact of advertising on brand awareness, favorability measures, intent to buy and actual purchase across media (ROI).”)
The rationales to modify/combine the teachings of Lee / Mestres with/and the teachings of Bhatia are presented in the examining of claim 1 and incorporated herein.
Claim 11
Lee / Mestres do not explicitly teach, Bhatia however in the analogous art of market research teaches
wherein the survey content data includes target audience data, and wherein the target audience data includes any one or more of a survey language, an audience region, a response number, a quota control, and a demographic.  (Bhatia [0278] “the user may select targeted AD-SURVEY social users for the study, e.g., by checking user gender 1020, age groups 1021, user interface types (e.g., AD-SURVEY application, mobile, web, etc.), phone types 1023, day part time range 1024, user location 1025, and/or the like”)
The rationales to modify/combine the teachings of Lee / Mestres with/and the teachings of Bhatia are presented in the examining of claim 1 and incorporated herein.
Claim 12
Lee / Mestres do not explicitly teach, Bhatia however in the analogous art of market research teaches
wherein the survey content data includes question text data, and wherein the question text data includes question text for any one or more of a single answer question, a multi-answer question, a rank answers question, an open-end question, and a grid question.  (Bhatia fig. 1D noting the question text data for a single answer question)
The rationales to modify/combine the teachings of Lee / Mestres with/and the teachings of Bhatia are presented in the examining of claim 1 and incorporated herein.
Claim 13
Lee teaches
wherein the survey content data includes image data and an image as part of the survey question, wherein the image includes an advertisement, and the survey question is about the advertisement itself.  (Lee [0035] “an advertisement video is being presented in an upper portion 48 of the display 36. Optionally, text prompting the participant to provide feedback via the keyboard 40 and/or mouse (not shown) is presented in a lower portion 52 of the display 36”)
Claim 14
Lee / Mestres do not explicitly teach, Bhatia however in the analogous art of market research teaches
wherein the survey content data includes answer data, and wherein the answer data includes data for answer options for a survey question.  (Bhatia fig. 1D noting the question including 4 answer options)
The rationales to modify/combine the teachings of Lee / Mestres with/and the teachings of Bhatia are presented in the examining of claim 1 and incorporated herein.
Claim 17
Lee teaches
A market research automation server for use in a digital video analysis based automated research system, the research automation server configured to: (Lee [0007]-[0008])
[…];
[…];
receive survey content data from the researcher computing device, and store survey content data in a memory, the survey content data including at least one digital image or video for presenting to a survey respondent for testing; (Lee [0029] “The server 24 can store content in the form of images, videos, audio, and text to be presented to participants.”)
generate a survey program from the survey content data, the survey program for provisioning an electronic survey including the at least one digital image or video, the survey program, when executed by a survey respondent computing device, causing the survey respondent device to: display the electronic survey including the at least one digital image or video in a graphical user interface on a display device of the survey respondent computing device; (Lee [0034] “Fig. 3 illustrates an exemplary computing device 28 operated by a participant of a market research study … The display 36 presents images, videos, and text associated with a market research study received from the server 24;” [0035] “an advertisement video is being presented in an upper portion 48 of the display 36.”)
capture video response data of the survey respondent using a camera device of the survey respondent computing device when the at least one digital image or video is displayed in the graphical user interface; (Lee [0035] “Optionally, text prompting the participant to provide feedback via the keyboard 40 and/or mouse (not shown) is presented in a lower portion 52 of the display 36. Input received from the participant via the keyboard 40 or mouse, as well as image sequences of the participant's face captured by the camera 44, are then sent back to the server 24 for analysis”)
receive survey response data from the survey respondent computing device, and store survey response data in the memory, the survey respondent computing device communicatively connected to the research automation server via the network; (Lee [0034] “Fig. 3 illustrates an exemplary computing device 28 operated by a participant of a market research study. The computing device 28 has a display 36, a keyboard 40, and a camera 44. The computing device 28 may be in communication with the Internet 32 via any suitable wired or wireless communication type, such as Ethernet, Universal Serial Bus ("USB"), IEEE 802.11 ("Wi-Fi"), Bluetooth, etc. The display 36 presents images, videos, and text associated with a market research study received from the server 24. The camera 44 is configured to capture image sequences of the face (or potentially other body parts) of the participant;” [0038] “images captured by the camera 44 of the participant's computing device 28, processed by the image filter 106, and stored on the storage device 102”)
receive the video response data from the survey respondent computing device and perform one of: process the video response data to generate a processed output; or transmit the video response data to a video processing service, the video processing service configured to process the video response data to generate the processed output; (Lee fig. 15; [0032] “An automated result report generation module generates a report that is made available to the market research study manager;” [0031] “The network interface 76 permits communication with other systems, such as participants' computing devices 28 and the computing devices of one or more market research study managers”)
transmit the processed output to the researcher computing device for display at the researcher computing device; (Lee fig. 15; [0032] “An automated result report generation module generates a report that is made available to the market research study manager;” [0031] “The network interface 76 permits communication with other systems, such as participants' computing devices 28 and the computing devices of one or more market research study managers”)
generate a survey report from the survey response data, the survey report comprising:  (Lee fig. 15; [0032] “An automated result report generation module generates a report”)
[…];
[…];
[…].
Lee does not explicitly teach, Mestres however in the analogous art of market research teaches
transmit a plurality of prospective data collection methods to a researcher computing device, the researcher computing device communicatively connected to the research automation server via a network; (Mestres [0101] “the study requirements are set (at 1160). Study requirements may differ based upon the study type that was previously selected. For example, the study questions are set for a survey style study, or advanced research study. In basic usability studies and research studies the task may likewise be defined for the participants. For tree tests the information being sought is defined and the menu uploaded. For click test the static image is selected for usage. As noted before, the study questions can also include overall sentiment “star” type questions as well.”)
receive data collection method data from the researcher computing device, the data collection method data indicating selection of a video response method; (Mestres [0082] “A recording enabler 541 allows for the collection of click-flow information, audio collection and even video recording”)
transmit the survey report to the survey respondent computing device. (Mestres [0044] noting the participant devices; [0124] “The user, when reviewing, is provided the video feed in the corner so that the user's body language, emotion, and facial features can be viewed concurrently with the activity they are performing on the website”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Lee’s automated market research server to include facilitating the display and selection of data collection methods in view of Mestres in an effort to improve the quantity and quality of collected data (see Mestres ¶ [0059] & MPEP 2143G).
Lee / Mestres do not explicitly teach, Bhatia however in the analogous art of market research teaches
score data, wherein the score data comprises a score generated using a weighting matrix; (Bhatia [0131] “the AD-SURVEY may perform text analytics of the question and questions results, and if the textual question/question results contain key terms such as "car purchase" and "Audi," such response may be accorded with a high weight value. In one implementation, the weighting value determination at 385 may be based on a pre-stored weight evaluation table, e.g., 0.5 for submitting a response of "Audi," 0.8 for clicking on a merchant site, 50.0 for transacting a sale on an "Audi" automobile," etc., and calculate an impact score of the advertisement”)
and a visualization tool; and (Bhatia fig. 9d; [0271] “as shown in FIG. 9D, a AD-SURVEY user/client (e.g., an advertising merchant, a TV media producer, etc.) who may desire to know audience feedbacks to an ad, TV program, and/or the like, may access a media analytics reports 940 module”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Lee’s automated market research server and Mestres’ research configuration steps to include scoring and weighing the survey data in view of Bhatia in an effort to increase ad visits (see Bhatia ¶ [0225] & MPEP 2143G).
Claim 18
Lee / Mestres do not explicitly teach, Bhatia however in the analogous art of market research teaches
wherein the survey program includes a data collection method, and wherein the data collection method is determined according to a data collection method selection received by the research automation server.  (Bhatia fig. 3C; [0118] “upon user submitting a channel selection 305, the AD-SURVEY server may check program table to determine what's on air on the selected channel 306, and retrieve a program table to obtain ads tagged in the selected TV program 307.”)
The rationales to modify/combine the teachings of Lee / Mestres with/and the teachings of Bhatia are presented in the examining of claim 17 and incorporated herein.
Claim 19
Lee teaches
A computer-implemented method of performing digital video analysis based automated market research, the method comprising: (Lee [0007]-[0008])
receiving, at a market research automation server, survey content data from a researcher computing device, the survey content data including at least one digital image or video for presenting to a survey respondent for testing; (Lee [0029] “The server 24 can store content in the form of images, videos, audio, and text to be presented to participants.”)
generating, at the marker research automation server, a survey program from the survey content data, the survey program configured to provision an electronic survey including the at least one digital image or video to a survey respondent computing device; (Lee [0034] “Fig. 3 illustrates an exemplary computing device 28 operated by a participant of a market research study … The display 36 presents images, videos, and text associated with a market research study received from the server 24.”)
displaying the electronic survey including the at least one digital image or video in a graphical user interface on a display device of the survey respondent computing device; (Lee [0035] “an advertisement video is being presented in an upper portion 48 of the display 36.”)
capturing video response data of the survey respondent using a camera device of the survey respondent computing device when the at least one digital image or video is displayed in the graphical user interface; (Lee [0035] “Optionally, text prompting the participant to provide feedback via the keyboard 40 and/or mouse (not shown) is presented in a lower portion 52 of the display 36. Input received from the participant via the keyboard 40 or mouse, as well as image sequences of the participant's face captured by the camera 44, are then sent back to the server 24 for analysis”)
transmitting the video response data from the survey respondent device to the research automation server or a video processing service in communication with the research automation server, for processing the video response data to generate a processed output; (Lee fig. 15; [0032] “An automated result report generation module generates a report that is made available to the market research study manager;” [0031] “The network interface 76 permits communication with other systems, such as participants' computing devices 28 and the computing devices of one or more market research study managers”)
receiving, at the researcher computing device, the processed output from the research automation server or the video processing service; (Lee fig. 15; [0032] “An automated result report generation module generates a report that is made available to the market research study manager;” [0031] “The network interface 76 permits communication with other systems, such as participants' computing devices 28 and the computing devices of one or more market research study managers”)
displaying the processed output in a second graphical user interface on the display device of the researcher computing device; (Lee fig. 15; [0032] “An automated result report generation module generates a report that is made available to the market research study manager;” [0031] “The network interface 76 permits communication with other systems, such as participants' computing devices 28 and the computing devices of one or more market research study managers”)
transmitting survey response data from the survey respondent device to the market research automation server; (Lee [0035] “Input received from the participant via the keyboard 40 or mouse, as well as image sequences of the participant's face captured by the camera 44, are then sent back to the server 24 for analysis”)
- 45 -generating, at the research automation server, a survey report from the response data, the survey report comprising:  (Lee fig. 15; [0032] “An automated result report generation module generates a report”)
[…];
[…];
[…].
Lee does not explicitly teach, Bhatia however in the analogous art of market research teaches
score data, wherein the score data comprises a score generated using a weighting matrix; (Bhatia [0131] “the AD-SURVEY may perform text analytics of the question and questions results, and if the textual question/question results contain key terms such as "car purchase" and "Audi," such response may be accorded with a high weight value. In one implementation, the weighting value determination at 385 may be based on a pre-stored weight evaluation table, e.g., 0.5 for submitting a response of "Audi," 0.8 for clicking on a merchant site, 50.0 for transacting a sale on an "Audi" automobile," etc., and calculate an impact score of the advertisement”)
and a visualization tool; and  (Bhatia fig. 9d; [0271] “as shown in FIG. 9D, a AD-SURVEY user/client (e.g., an advertising merchant, a TV media producer, etc.) who may desire to know audience feedbacks to an ad, TV program, and/or the like, may access a media analytics reports 940 module”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Lee’s automated market research server to include scoring and weighing the survey data in view of Bhatia in an effort to increase ad visits (see Bhatia ¶ [0225] & MPEP 2143G).
Lee / Bhatia do not explicitly teach, Mestres however in the analogous art of market research teaches
transmitting the survey report from the research automation server to the survey respondent device. (Mestres [0044] noting the participant devices; [0124] “The user, when reviewing, is provided the video feed in the corner so that the user's body language, emotion, and facial features can be viewed concurrently with the activity they are performing on the website”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Lee’s automated market research server and Bhatia’s survey scoring and weighting to include sharing the survey report to the participant device in view of Mestres in an effort to improve the review of results (see Mestres ¶ [0015] & MPEP 2143G).
Claim 20
Lee / Mestres do not explicitly teach, Bhatia however in the analogous art of market research teaches
wherein the survey content data includes a data collection method selection, and wherein the data collection method selection determines the data collection method included in the survey program.  (Bhatia fig. 3C; [0118] “upon user submitting a channel selection 305, the AD-SURVEY server may check program table to determine what's on air on the selected channel 306, and retrieve a program table to obtain ads tagged in the selected TV program 307.”)
	The rationales to modify/combine the teachings of Lee / Mestres with/and the teachings of Bhatia are presented in the examining of claim 19 and incorporated herein.

Claim 4 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Lee in view of Mestres in view of Bhatia in further view of
Holttinen et al, US Publication No. 20200327597 A1, hereinafter Holttinen. As per,

Claim 4
Lee / Mestres / Bhatia do not explicitly teach, Holttinen however in the analogous art of market research teaches
wherein the data collection method includes a value proposition tester method including determining if a positioning statement resonates with a brand target market  (Holttinen [0019] “Users may work with all pieces of a customer experience that target customers and evaluate customer responses based on their reflective and unreflective responses, and their sense-based responses and emotions. Examples of ideas and concepts that can be created and tested in exemplary embodiments are: customer insights, consumer insights, value propositions”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Lee’s automated market research server, Mestres’ research configuration steps and Bhatia’s survey scoring and weighting to include value proposition testing in view of Holttinen in an effort to form enhancement data for a product (see Holttinen ¶ [0006] & MPEP 2143G).

Claim 8 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Lee in view of Mestres in view of Bhatia in further view of
Newman et al, US Publication No. 2011/0191140 A1, hereinafter Newman. As per,
Claim 8
Lee / Mestres / Bhatia do not explicitly teach, Newman however in the analogous art of market research teaches
wherein the data collection method includes an in-store POS method including determining if the researcher is effectively engaging customers along the path to purchase  (Newman [0082] “Using the analytical capabilities of the MIR system 300, the following analysis can be determined …  POS/SKU analysis—profiling of buyers segments of specific goods or services;” [0083] “The reporting packages can include: campaign response package, benchmarking package, reaching customers/prospects package, customer/prospect profiling package, shopping basket package, scheduling package, and direct marketing and targeting package;” [0084] “The campaign response package can answer such questions as: how did a campaign affect sales and market share; who bought/who did not buy; how long did the lift last; how much of the sales increase was incremental; what campaign elements were not effective; and which store locations and customer segments were most/least effected”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Lee’s automated market research server, Mestres’ research configuration steps and Bhatia’s survey scoring and weighting to include POS data collection in view of Newman in an effort to allow clients to improve decision making, profits and operational effectiveness (see Newman ¶ [0076] & MPEP 2143G).

Claim 15 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Lee in view of Mestres in view of Bhatia in further view of
Bhaskaran et al, US Publication No. 2013/0004933 A1, hereinafter Bhaskaran. As per,
Claim 15
Lee / Mestres / Bhatia do not explicitly teach, Bhaskaran however in the analogous art of market research teaches
wherein the survey content data includes answer presentation data, wherein the answer presentation data informs how answer options may be presented to the respondent in the survey, and wherein the answer presentation data includes any one or more of anchoring an answer option, screening out an answer option, specifying an answer option, and randomizing answer options.  (Bhaskaran [0035] “the system determines a layout of the survey, including ordering of at least one question or answers to a question. The system may reorder questions, interject re-profiling questions among regular survey content, reorder answers to one or more multiple choice questions, and perform other layout steps that are used to determine confidence in answers received from the participant. The system may randomize the layout or shift questions or answers in a predetermined way (e.g., specified by the survey author or determined by the system operator)”)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Lee’s automated market research server, Mestres’ research configuration steps and Bhatia’s survey scoring and weighting to include randomizing answer options in view of Bhaskaran in an effort to improve the quality of electronic survey responses (see Bhaskaran ¶ [0008] & MPEP 2143G).

Claim 16 is rejected under 35 USC 103 as being unpatentable over the teachings of 
Lee in view of Mestres in view of Bhatia in further view of
Ryan et al, US Publication No. 2014/0272898 A1, hereinafter Ryan. As per,
Claim 16
Lee / Mestres / Bhatia do not explicitly teach, Ryan however in the analogous art of market research teaches
wherein the survey content data includes logic data, wherein the logic data includes a question where selection of a particular answer option drives the ability of the respondent to see the next question, wherein the- 44 - logic data includes a logic statement, and wherein the logic data corresponds to the logic statement.  (Ryan fig. 3A noting the answer to the initial question driving the respondents next question)
Before the effective filling date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify Lee’s automated market research server, Mestres’ research configuration steps and Bhatia’s survey scoring and weighting to include logic data determining the next question a respondent sees in view of Ryan in an effort to improve the speed with which a user may be able to complete a survey (see Ryan ¶ [0030] & MPEP 2143G).

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2021/0319465 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED EL-BATHY whose telephone number is (571)270-5847.  The examiner can normally be reached on M-F 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICIA MUNSON can be reached on (571) 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMED N EL-BATHY/Primary Examiner, Art Unit 3624